Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Vacate Previous Final Action and Restarting Time Period for New Final Action
In response to the APCP 2.0 request filed 5 December 2022, the claim amendment has been entered and a new final action is mailed in replacement of the final action mailed 30 September 2022. The present new final action vacates the previous final action and restarts the time period for this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stares et al. (US 2017/0150813) (Stares) in view of Sands et al. (US 2005/0224384) (Sands).
Stares discloses a re-usable, stackable container, wherein the container (DAJA) includes an inner part (top drawer element 140 of jewelry enclosure 120) and an outer part (other parts of jewelry enclosure 120 that are not the drawer 140), the inner part being slidably engaged within the outer part and slidable between a first position (see Fig. 1A, left side and Fig. 1B) in which the inner part is located substantially within the outer part and a second position (see Fig. 1A, right side) in which a substantial portion of the inner part extends beyond the outer part, whereby an interior of the at least one container is accessible by relative sliding movement of the inner part and the outer part into the second position, an open top and five closed sides including four side walls (four side walls of jewelry enclosure 120 which is the upper portion of the DAJA) and a closed base (closed base of drawer 140 of jewelry enclosure 120) located substantially at bottoms of the four side walls, three of the four side walls being provided by the outer part, the base and one of the four side walls being provided by the inner part such that when the inner part is in the first position the side wall provided by the inner part will be positioned adjacent to two of the three side walls provided by the outer part so that the four side walls are substantially continuous and define an aperture of the open top of the container, the inner part and the outer part being configured such that when the container is stacked with one or more containers, goods stored therein will remain within the container, and wherein the inner part includes two inner part side walls arranged perpendicular to the base.  
Even though the DAJA is stackable, the method of stacking with a plurality of containers is not disclosed.  Sands teaches a method of use of containers that stack and the method for handling goods in a goods handling system having stackable containers, the containers of Sands are of similar construction to Stares having an inner part (drawer) and an outer part (case), the method comprising: loading goods within the at least one container; stacking the at least one container among the plurality of containers; accessing goods within the at least one container, while it remains stacked among the plurality of containers, by sliding the interior part of the at least one container into the second position; and removing goods from the at least one container.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Stares by adding more containers constructed according to Stares, stacking these containers, loading goods and accessing goods as taught by Sands to allow for efficient retrieval of individual items without unstacking containers.
Regarding the side walls having substantially the same height, the sidewall that forms the front wall or face of the drawer as shown in Fig. 3a and 3b might be shorter than the other three walls by the thickness of a small lip.  If “substantially the same height” is interpreted to mean “ascend to the same height,” then Stares meets this limitation because all side walls ascend to the same height.  If “substantially the same height” is interpreted to mean that the dimension of the front drawer face can be somewhat shorter, but approximate the height of the other three walls, then Stares meets the limitation because the side walls are defined as the side walls of the jewelry enclosure 120 which is the topmost portion of the DAJA as shown in Fig. 1A and 1B (not including the higher sidewall of the DAJA which is a lower portion of the DAJA) and the three walls of the body of the enclosure 120 are the same height with the top drawer element front face wall being somewhat shorter if at all shorter, but approximate the height of the other three walls.

Claims 1, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sands et al. (US 2005/0224384) (Sands) in view of Stares et al. (US 2017/0150813) (Stares).
Sands discloses a re-usable, stackable container (case 12) configured for a goods handling system and a method for handling goods (method of use) in a goods handling system having a plurality of re-usable, stackable containers, at least one of the containers comprising:
an inner part (drawer 14) and an outer part (outer body portion of case 12), the inner part being slidably engaged within the outer part and slidable between a first position (closed drawer) in which the inner part is located substantially within the outer part (closed position as shown by two upper cases in Fig. 1) and a second position (open drawer) in which a substantial portion of the inner part extends beyond the outer part (open position as shown by lowermost case in Fig. 1), whereby an interior of the container is accessible by relative sliding movement of the inner part and the outer part into the second position, an open top (when lid 18 is opened) and five closed sides including four side walls and a base located substantially at bottoms of the four side walls, three of the four side walls being provided by the outer part (back wall and side walls of outer body), the base and one of the four side walls being provided by the inner part (front wall and base of drawer) and each of the side walls having substantially a same height (height of side walls and front wall are same) such that when the inner part is in the first position the side wall provided by the inner part is positioned adjacent to two of the three side walls provided by the outer part so that the four side walls are substantially continuous and define an aperture of the open top of the container, the inner part and the outer part being configured such that when the container is stacked with one or more containers, goods stored therein remain within the container, and wherein the inner part includes two inner part side walls arranged perpendicular to the base, the method comprising:
loading goods within the at least one container (sterilization case is used for holding surgical instruments and tools in a sterile state); stacking the at least one container among the plurality of containers (see Fig. 1 and 2); accessing goods within the at least one container (surgical instruments are retrieved as needed by opening the drawers to access instruments), while it remains 25stacked among the plurality of containers, by sliding the interior part of the at least one container into the second position (see Fig. 1 and 2, bottom container); and removing goods from the at least one container (surgical instruments are retrieved as needed by opening the drawers to access instruments).
Sands fails to disclose that (1) the back wall is the same height as the side walls, and (2) at least one internal hook.  Stares teaches a container having an outer body and a sliding drawer of similar construction as Sands.  The rear wall of the outer body of Stares is the same height as the side walls of the outer body as shown in Fig. 1A.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the height of the rear wall of Sands to be equal to the height of the side walls to provide the same height all around the container so that items stored therein are not prone to fall out of a shorter side of the container.  
Re claim 6, see Fig. 1 and 2, bottom container which is stacked below another container.
Re claim 9, removing goods from the bottom container as shown in Fig. 1 and 2 is removed through the open top.

Claims 2, 3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stares in view of Sands as applied to claim 1 above, and further in view of Kelly et al.  (US 2014/0033956) (Kelly).
Claims 2, 3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sands in view of Stares as applied to claim 1 above, and further in view of Kelly et al.  (US 2014/0033956) (Kelly).
The combination fails to disclose at least two stacks of containers. Kelly teaches two stacks of containers (claim 2), the two stacks are arranged on two dollies (at least one dolly, claims 3 and 5), the pallet 12 releasably locks the two dollies together (claim 5), the dollies and stacks are moved as one unit when locked to the pallet (claim 7) as by a fork lift as the structure of the stacks, dollies and pallet are shown in Fig. 1 and 2. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to stack the containers of Sands by incorporating the features and elements of Kelly:  adding one pallet, two or more dollies and stacking projections and/or recesses, then, releasably lock the dollies together with the dollies placed between the stack of containers and the pallet.  The combination is motivated by (1) the capability of compactly and tightly storing the boxes to conserve storage space, (2) the improved transport provided by dollies which allows easier rolling transport of the containers in a stack, and (3) the ability to move multiple stacks as a cohesive and stable assembly or single movable unit when the dollies are locked together and locked to the pallet so that the pallet load can be moved safely without concern for toppling of containers or rolling of the dollies.

Claim 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Stares in view of Sands and Kelly as applied to claim 2 above, and further in view of Kataczynski (US 4566588).
Claim 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Sands in view of Stares and Kelly as applied to claim 2 above, and further in view of Kataczynski (US 4566588).
The combination fails to disclose stacks secured together by at least one strap.  Kataczynski teaches at least one strap securing stacks together.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add a strap to secure two adjacent stacks together to provide stability to the stacks and to unify the two stacks for secure movement of the stacks together as a unit.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stares in view of Sands as applied to claim 1 above, and further in view of Johnson et al. (US 2009/0007853) (Johnson).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sands in view of Stares as applied to claim 1 above, and further in view of Johnson et al. (US 2009/0007853) (Johnson).
The combination fails to disclose the stacks or loading the stacks onto a vehicle.  Johnson teaches a vehicle (truck with trailer) with stacks 314 (see Fig. 3) being loaded.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to load the stacks on a vehicle for the convenience of transport.  The stacks can be loaded in a manner with the front side of each container accessible and unobstructed such that a person can access and remove goods within the containers.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stares in view of Sands as applied to claim 1 above, and further in view of Dorsey (US 8485134).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sands in view of Stares as applied to claim 1 above, and further in view of Dorsey (US 8485134).
The modified combination fails to disclose the hook.  Dorsey teaches at least one hook 16 as shown in Fig. 2.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add an internal hook to secure an object within a bag to keep that object separate from the other objects.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
When applying the 103 rejections of Stares in view of Sands, the closed bottom is interpreted as an entirely closed bottom because there is no indication that there are any openings whatsoever therein.  Stares discloses a closed bottom because the drawer has a closed bottom.
When applying 103 rejections of Sands in view of Stares, there are openings in the bottoms of the outer cases and the drawer of the Sands container.  The Sands container is designed to allow water, steam or disinfecting liquid to flow freely through all of its walls, side walls as well as bottom walls.  Therefore, it doesn’t seem reasonable to modify Sands to have any closed walls.  However, this application is not clear in the interpretation of “closed” because applicant claims “five closed sides,” with at least two of the closed sides being represented by sides with a handle opening.  This allows the Office to relax or loosen the interpretation of “closed” to include walls with openings.  

Applicant can’t have his cake and eat it too.  If the present invention’s disclosure of an open top and five closed sides includes outer sidewalls with notches in the upper edges and through handle openings, then applicant should apply similar criteria to a drawer bottom having an opening when reviewing the art.  Therefore, an open bottom is treated as a closed side insofar as the guidance of applicant’s disclosure allows a loose interpretation of “closed” rather than a strict interpretation.  See annotated Fig. 1 of Sands.  See Fig. 5 of Sands wherein three smaller openings provide the bottom of the drawer.  The drawer is meant to hold a removable tray with instruments as per paragraph [19].  This removable tray would likely have a perforated bottom because the case, drawer and tray all allow penetration of fluid for sterilization.  Also, the tray and drawer together could provide the elements of the drawer.


    PNG
    media_image1.png
    865
    1065
    media_image1.png
    Greyscale


Applicant notices that Stares shows that the inner part side wall height is different from the outer part side wall height (see last two lines of page 8 of remarks submitted on 20 September 2022.  Office finds this statement to be off-point because Stares is not being applied for this teaching but rather for the same height of the outer part side walls (including back wall and lateral side walls).  There is no comparison of inner part to outer part when Stares is applied.
Applicant states that “the Office action cannot pick and choose only one aspect of a prior art reference …” as stated in last paragraph of page 9 of remarks submitted on 20 September 2022.  That type a criteria would prevent any and all obviousness rejections under Rule 103.  Is that what applicant is suggesting?  Is there something specific in these rejections that prevents a teaching from being applied?
Where did the Office specifically, fail to consider the references as a whole, take a statement in the reference out of context, and use improper hindsight as stated in the first paragraph of page 10 of remarks submitted on 20 September 2022.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Office believes that applicant might be indicating that removal of take-away hinges 36 would destroy Sands in the second paragraph of page 10 of remarks submitted on 20 September 2022.  However, such modification is never indicated in the Office rejection.  Applicant states that the use of take-away hinges requires uneven back wall as compared to side walls.  Why does applicant reach this conclusion with no supporting reasoning?
Applicant makes a comment about lid 18 of Sands being capable of preventing objects from falling over or out of the back side in the third paragraph of page 10 of remarks submitted on 20 September 2022.  Where is this supported within Sands?

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733